      Case 1:18-cv-00942-JGK-BCM Document 25 Filed 04/23/20 Page 1 of 2



                                    UNITED STATES
                        SECURITIES AND EXCHANGE COMMISSION
                                                                                  WRITER’S DIRECT DIAL LINE
                             NEW YORK REGIONAL OFFICE                             ALEXANDER M. VASILESCU
                                          BROOKFIELD PLACE                        TELEPHONE: (212) 336-0178
                                      200 VESEY STREET, SUITE 400                 FACSIMILE: (703) 813-3282
                                    NEW YORK, NEW YORK 10281-1022                 VASILESCUA@SEC.GOV

DIVISION OF ENFORCEMENT


                                                             April 23, 2020

Via ECF and FX (212) 805 7912            The stay is lifted. The defendant shall respond to the complaint
                                         by June 26, 2020. The parties should subit a Rule 26(f) report
The Honorable John G. Koeltl             by that date.
United States District Judge             SO ORDERED.
United States Courthouse                                                   /s/ John G. Koeltl
500 Pearl Street
                                                                       .                            .




                                         New York, NY                      John G. Koeltl
New York, NY 10007-1312                  April 23, 2020                       U.S.D.J.
       Re:     SEC v. Nicholas J. Genovese, et al., 18-cv-00942 (JGK) (SDNY)

Dear Judge Koeltl:

        We represent plaintiff Securities and Exchange Commission (the “Commission”) in this
matter. We are writing to request that the Court lift the stay in this proceeding in light of
defendant Nicholas Genovese’s judgment of conviction entered on February 12, 2020 (Dkt # 64) in
the parallel criminal proceeding, USA v. Genovese, 1:18-cr-00183-WHP, and that Court’s Order
of Restitution entered April 20, 2020 (Dkt. # 80). This proceeding was stayed by order of the
Court on June 21, 2018. (Dkt. # 21). The Commission has not been able to confer with Mr.
Genovese as he is presently incarcerated and pro se.

        In the parallel criminal proceeding before Judge William H. Pauley III, Genovese pled
guilty and on February 12, 2020, the Court sentenced him and entered a judgment of conviction
imposing a 140 months prison sentence and financial relief, including restitution in the amount of
$11,211,704. On February 18, 2020, Genovese filed a notice of appeal. On March 11, 2020, the
Court stayed the appeal pending a determination of Genovese’s “motion to proceed in forma
pauperis” as his criminal counsel had withdrawn. On April 20, 2020, Judge Pauley entered the
Order of Restitution that provides that Genovese will pay restitution of $11,211,704 and sets forth
the mechanism for payments by Genovese and distribution of assets to victims.

        Currently pending before the Court in this proceedings are the civil claims against
Genovese and the two entity defendants that are his alter egos: Defendants Willow Creek
Investments, LP and Willow Creek Advisors LLC. During the current health crisis, it is
particularly challenging to communicate with prisoners and Genovese is pro se in this matter and
      Case 1:18-cv-00942-JGK-BCM Document 25 Filed 04/23/20 Page 2 of 2




Page 2

the two defendant entities also are not represented: All the defendants were served with the
summons and complaint on April 11, 2018 (Dkt. ## 17, 18, 19) and no answers have been filed. 1

        The Commission respectfully requests that the Court lift the stay, order the defendants to
answer the complaints within 60 days, and provide the Commission with 90 days to attempt to
confer with Genovese for the purpose of resolving this proceeding on consent. The Commission
proposes that if the parties cannot reach such a settlement within 90 days, the Commission will
then go forth with a motion for default relief, or to the extent the defendants file answers (and the
entity defendants obtain counsel), a motion for summary judgment based on collateral estoppel
flowing from the criminal judgment against Genevose.

         If Your Honor has any questions, please do not hesitate to contact me at 212 336-0178.


                                                              Respectfully submitted,



                                                              Alexander M. Vasilescu

cc: Nicholas Genovese in his personal capacity and/or owning or controlling Defendants Willow
Creek Investments, LP and Willow Creek Advisors LLC. Via U.S. Mail.




1
 On March 24, 2020, the Enforcement Division of the Commission commenced an administrative
proceeding before the Commission against Genovese based on his criminal judgment to determine
“[w]hat, if any, remedial action is appropriate in the public interest against Respondent pursuant to
Section 203(f) of the Advisers Act.” The Enforcement Division is seeking an associational bar.



                                                  2
